DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed August 18, 2022 have been fully considered but they are not persuasive.
Applicant’s argument that GB 989,375 does not teach the stoichiometric ratio claimed is not persuasive. GB 989,375 teaches a “catalyst” such as a boron trifluoride-ethylamine (page 6 lines 48-53) and a “stabilizer” such as a zinc octoate (pg. 7 lines 1-5).  Boron trifluoride ethylamine has a molecular weight of 113 g/mol and zinc octoate has a molecular weight of 352 g/mol. GB 989,375 teaches the catalyst is in an amount of 1-10 percent based on the weight of the monomeric polyepoxide (page 7 lines 50-55) and the stabilizer is in an amount of 1-5 percent based on the weight of the vinyl halide polymer (page 7 lines 59-61).  The composition can contain from 10 to 90 parts by weight of monomeric polyepoxide and from 90 to 10 parts by weight of the vinyl polymer, the total parts being 100 (pg. 7 lines 43-45). Therefore, if the monomeric polyepoxide is in an amount of 10 parts, the vinyl halide polymer would be in an amount of 90 parts.  Then, on the lower side of the range, the catalyst/boron trifluoride ethylamine is 1% of the polyepoxide (10 parts), which would be 0.1 parts, and the stabilizer/zinc octoate is 1% of the vinyl halide (90 parts), which would be 0.9 parts. Dividing the parts of the boron trifluoride ethylamine and the parts of the zinc octoate by their respective molecular weights yields moles of 0.000885 of the boron trifluoride ethylamine and 0.002557 of the zinc octoate. The stoichiometric ratio of zinc octoate to boron trifluoride ethylamine would be 0.002557:0.000885, or 2.89:1, which falls within the claimed range.  Further, on the higher side of the range now, the boron trifluoride ethylamine is 10% of the polyepoxide (10 parts), which would be 1 part, and the zinc octoate is 5% of the vinyl halide (90 parts), which would be 4.5 parts. Dividing the parts of the boron trifluoride ethylamine and the parts of the zinc octoate by their respective molecular weights yields moles of 0.00885 boron trifluoride ethylamine and 0.012784 moles of zinc octoate.  The stoichiometric ratio of zinc octoate to boron trifluoride ethylamine would be 0.012784: 0.00885, or 1.44:1, which also falls within the claimed range.  Therefore, GB 989,375 does teach the claimed stoichiometric ratio of zinc octoate and boron trifluoride ethylamine.
Further, while the ratio calculated from examples 5-7 of the reference may be outside of the claimed ratio, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiment (MPEP 2123 II).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over GB 989,375.
Regarding claim 1: GB 989,375 teaches a composition (pg. 1 lines 5-10).  The limitation “for the cure of epoxy resins with aromatic amines” is intended use and carries little patentable weight. The composition comprises a metal complex with carboxylate ligands/zinc octoate (pg. 11, table with examples 5-7), and a boron trifluoride amine complex/boron trifluoride piperidine (pg. 11, table with examples 5-7). GB 989,375 teaches a “catalyst” such as a boron trifluoride-ethylamine (page 6 lines 48-53) and a “stabilizer” such as a zinc octoate (pg. 7 lines 1-5).  Boron trifluoride ethylamine has a molecular weight of 113 g/mol and zinc octoate has a molecular weight of 352 g/mol. GB 989,375 teaches the catalyst is in an amount of 1-10 percent based on the weight of the monomeric polyepoxide (page 7 lines 50-55) and the stabilizer is in an amount of 1-5 percent based on the weight of the vinyl halide polymer (page 7 lines 59-61).  The composition can contain from 10 to 90 parts by weight of monomeric polyepoxide and from 90 to 10 parts by weight of the vinyl polymer, the total parts being 100 (pg. 7 lines 43-45). Therefore, if the monomeric polyepoxide is in an amount of 10 parts, the vinyl halide polymer would be in an amount of 90 parts. Then, on the lower side of the range, the catalyst/boron trifluoride ethylamine is 1% of the polyepoxide (10 parts), which would be 0.1 parts, and the stabilizer/zinc octoate is 1% of the vinyl halide (90 parts), which would be 0.9 parts. Dividing the parts of the boron trifluoride ethylamine and the parts of the zinc octoate by their respective molecular weights yields moles of 0.000885 of the boron trifluoride ethylamine and 0.002557 of the zinc octoate. The stoichiometric ratio of zinc octoate to boron trifluoride ethylamine would be 0.002557:0.000885, or 2.89:1, which falls within the claimed range.  Further, on the higher side of the range now, the boron trifluoride ethylamine is 10% of the polyepoxide (10 parts), which would be 1 part, and the zinc octoate is 5% of the vinyl halide (90 parts), which would be 4.5 parts. Dividing the parts of the boron trifluoride ethylamine and the parts of the zinc octoate by their respective molecular weights yields moles of 0.00885 boron trifluoride ethylamine and 0.012784 moles of zinc octoate. The stoichiometric ratio of zinc octoate to boron trifluoride ethylamine would be 0.012784: 0.00885, or 1.44:1, which also falls within the claimed range.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use an overlapping stoichiometric ratio of (a):(b) and would have been motivated to do so since GB 989,375 teaches these are acceptable amounts of the components to achieve the disclosed invention.
Regarding claims 2 and 3: GB 989,375 teaches zinc octoate (pg. 11, table with examples 5-7).
Regarding claim 4: GB 989,375 teaches boron trifluoride-piperidine (pg. 11, table with examples 5-7) and a boron trifluoride-ethylamine (page 6 lines 48-53).
Regarding claim 5: Claim 1, from which claim 5 depends, limits the boron trifluoride to either an amine complex or a phenol complex.  Since GB 989,375 teaches the amine complex, the phenol complex is optional. 

Claims 9-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over GB 989,375 as applied to claim 1 set forth above and in view of Parry et al. (U.S. Pat. 2,909,494).
Regarding claim 9: GB 989,375 teaches a curing composition for the cure of epoxy resin (pg. 1 lines 7-10) comprising the accelerator composition as set forth above.  Not disclosed is an aromatic amine.  However, Parry et al. teaches a similar composition having aromatic polyamine curing agents (col. 2 lines 11-15). GB 989,375 and Parry et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy resins with a boron trifluoride amine catalyst.  At the time of the invention a person having ordinary skill in the art would have found it obvious to add the aromatic amine curing agent of Parry et al. into the composition of GB 989,375 and would have been motivated to do so in order to adequately crosslink the epoxy to the desired product.
Regarding claims 10 and 16: GB 989,375 teaches a curable composition comprising an epoxy resin/polyepoxide (pg. 1 lines 7-10) and the accelerator composition as set forth above.  Not disclosed is an aromatic amine.  However, Parry et al. teaches a similar composition having aromatic polyamine curing agents such as diaminodiphenylmethane (col. 2 lines 11-15). At the time of the invention a person having ordinary skill in the art would have found it obvious to add the aromatic amine curing agent of Parry et al. into the composition of GB 989,375 and would have been motivated to do so in order to adequately crosslink the epoxy to the desired product.
Regarding claims 11 and 17: GB 989,375 teaches 4.5 parts accelerator composition (3.5 boron trifluoride-piperidine and 1.0 parts zinc octoate) to 35 parts epoxy (pg. 11, table with examples 5-7), which is 12.85 parts accelerator to 100 parts epoxy, which falls within the claimed range. 
Regarding claim 12: GB 989,375 teaches a method of preparing a curable composition comprising an epoxy resin/polyepoxide (pg. 1 lines 7-10) and the accelerator composition as set forth above.  Not disclosed is an aromatic amine.  However, Parry et al. teaches a similar composition having aromatic polyamine curing agents (col. 2 lines 11-15). At the time of the invention a person having ordinary skill in the art would have found it obvious to add the aromatic amine curing agent of Parry et al. into the composition of GB 989,375 and would have been motivated to do so in order to adequately crosslink the epoxy to the desired product.
Regarding claims 13 and 14: GB 989,375 teaches a method of curing the composition (pg. 1 lines 7-11). 
 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767